Cooper, C. J.,
delivered the opinion, of the court.
The motion to quash the levy of the writ of attachment should have been overruled. By executing the forthcoming bond the defendant admitted the validity of the levy, and is now estopped to deny it. Walker v. Shotwell, 13 Smed. & M., 544; Jayne v. Dillon, 28 Miss., 283.
If the defendant had not admitted the levy, it may be that the plaintiff in attachment, discovering that the property had been seized by the constable, would have placed his writ in the hands of that officer and thus have secured a levy.

Judgment reversed.